Title: James Monroe to James Madison, 20 March 1829
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir—
                            
                            
                                
                                    Oak hill
                                
                                March 20th. 1829.
                            
                        
                         
                        I am just recovering, from a very severe attack of cold & fever, by which I have been confin’d to my
                            room, & until a few days past to my bed nearly three weeks. The fever has left me, but I am very weak, &
                            able to sit up, a portion of the day only. This is the second, since we parted, under which I have suffered. The first
                            proceeded from a fall, from my horse, who fell with me, & in rising, gave me, a severe wound in my leg. I lay abt.
                            20. minutes, incapable of motion, & believing my leg to be broken. On rising, I was discovered, by a neighbour,
                            who took me to his house, Mr. Lucket, and as soon as I could bear the fatigue, brought me home, in carriage. From those
                            injuries, & the fever attending them, I had recoverd, some time, before that, by which I am still confined. Mrs.
                            Monroe, is also now suffering, under a similar indisposition, which has been less severe, & from which she is
                            recovering, in some degree. We hope that you & Mrs. Madison, have been blessed with good health.
                        I have heard of the attacks which have been made on you, by Mr Giles, but have not been able to read them.
                            They will do you no injury. Our system is in operation, on its principles, unaided, in the councils, by the press, which
                            supported it, in the revolution, and by revolutionary characters since. A complete remedy to a political disease, is
                            seldom found, until something like a crisis occurs, and this is promoted, by the abuse of those, who have render’d the
                            most important services, and whose characters will bear the test of enquiry. I think the period not distant, when a very
                            different view, will be taken of this, and many other subjects, now in agitation.
                        I understand that you have been nominated, as a candidate for the approaching convention, & have
                            declined serving. A like nomination, has been made of me, as I am informed, and I think that I shall follow your example.
                            The whole family unite in best regards, to you & Mrs Madison—Sincerely your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    